13Z-15
                           COURT        OF   CRIMINAL         APPEALS        OF   TEXAS
                                                                                                           QrUbtNnL
                                               AUSTIN         TEXAS


JOE    FRANK      HORACE       SR . ,                                                                          !E<
                  PETITIONER,                                                                               COURT OF CRIMINAL APPEALS
                                                                     No .09-14-00550-CR
V.

THE    STATE      OF TEXAS,                                                                                      FEB 06 2015
                  RESPONDENT.


             PETITION          FOR      DISCRETIONARY           REVIEW        UNDER      RULE   68.
                                                                                                            Abe! Aoosta, Clerk

     Petitioner Comes incompliance for this Court of Criminal                                               Appeals of
Texas to review the lower Court of                              Appeals       Memorandum Opinion after a
order by          the    same    court        to    "Show Grounds            For    Relief      In    Order     To    Con
tinue The Appeal Process," was dismissed by                                       the Appellate Court's
JUDGMENT..          And    Memorandum              Opinion      of    lack    Jurisdiction            to    con-si
                                                                TOtflN
the merits of the appeal citing SLATON V. STATE, 9B1 S. bfeggRfg? cffl&AL APPEALS
CRIM.APP.1998) .
                                                                                                              FEB 06 2Q:5
                                              LEGAL      ANAYliSIS
                                                                                                           Abel Acosta, Clerk
     Petitioner's filing after a trial court's                                    denial of DNA testing war
rants    Court of Criminal                   Appeals         of Texas    jurisdiction in               an    appeal
under    Art.6k.05         of appeals..                 Where    "an    appeal       under      this       Chapter     is
to    a Court of Appeal                 in the      same manner         as    an    appeal      of    any other        crim

inal matter..             The appeal is a direct appeal to the Court of Criminal
Appeals."

     Petitioner         timely     filing          of   Petition       For    Discretionary            Review        Under

Rule    68   shall       satisfy a review                or    consideration             on   the    merits     of    the
trial    court's         denial:: of         DNA    testing      or    allow       the    appropriate          Court       of
Appeals      to    rule    on    the merits             by    the waiver of a untimely filing                         as    the
sole    purpose         supporting the              judgment.

                                                   CONCLUSION


     For the foregoing reasons                      asserted in         this       "Petition For Discretionary
Review Under            Rule    68." by        a Pro Se         litigant,          ask that this Court of Crim
inal    Appeals GRANT RELIEF sought SUA SPONTE.


                                                                                               hPETITIONER-PRO              SE
                                      In The


                               Court ofAppeals

                   Ninth District of Texas at Beaumont



                              NO. 09-14-00550-CR




                    JOE FRANK HORACE SR., Appellant

                                        V.


                      THE STATE OF TEXAS, Appellee



                 On Appeal from the Criminal District Court
                             Jefferson County, Texas
                             Trial Cause No. 95770



                          MEMORANDUM OPINION


      On December 2, 2014, Joe Frank Horace Sr.'s notice of appeal was filed in

the trial court following the trial court's October 10, 2014 order denying Horace's

post-conviction motion requesting DNA testing associated with his 2008 burglary

conviction. We notified the parties that the notice of appeal did not appear to have

been timely filed. Horace filed a response but failed to establish that he filed a

notice of appeal within the time permitted for perfecting his appeal. See Tex. R.
App. P. 26.2(a), 26.3. We lack jurisdiction to consider the merits of the appeal.

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.-App. 1998). Accordingly, we

dismiss the appeal for lack ofjurisdiction.

      APPEAL DISMISSED.




                                                        HOLLIS HORTON
                                                              Justice


Submitted on January 20, 2015
Opinion Delivered January 21, 2015
Do Not Publish


Before McKeithen, C.J., Horton and Johnson, JJ.